

114 S1704 RS: Securing Urgent Resources Vital to Indian Victim Empowerment Act
U.S. Senate
2015-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 312114th CONGRESS1st SessionS. 1704[Report No. 114–172]IN THE SENATE OF THE UNITED STATESJuly 7, 2015Mr. Barrasso (for himself, Ms. Murkowski, Mr. Tester, Mr. Daines, Mr. Moran, Mr. Schatz, Mr. Udall, Ms. Heitkamp, Mr. Hoeven, Mr. McCain, and Mr. Franken) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsDecember 3, 2015Reported by Mr. Barrasso, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Indian Tribal Justice Act to secure urgent resources vital to Indian victims of
			 crime, and for other purposes.
	
 1.Short titleThis Act may be cited as the Securing Urgent Resources Vital to Indian Victim Empowerment Act or the SURVIVE Act.
		2.Tribal victims of crime
 (a)DefinitionsSection 3 of the Indian Tribal Justice Act (25 U.S.C. 3602) is amended— (1)in paragraph (3), by striking The term and inserting Except as provided in section 105, the term;
 (2)in paragraph (5), by inserting and Victim Services after Support; (3)by adding at the end the following:
					
 (9)Victim of crimeThe term victim of crime includes any individual directly or proximately harmed due to the commission of a crime.; (4)by redesignating paragraphs (3) through (9) as paragraphs (5) through (11), respectively; and
 (5)by inserting after paragraph (2) the following:  (3)IndianThe term Indian means a member of an Indian tribe.
 (4)Indian countryThe term Indian country has the meaning given the term in section 1151 of title 18, United States Code.. (b)Office of Tribal Justice Support and Victims ServicesSection 101 of the Indian Tribal Justice Act (25 U.S.C. 3611) is amended—
 (1)in the section heading, by inserting and Victim Services after Support; (2)in subsection (a)—
 (A)in the first sentence— (i)by inserting and Victim Services after Support; and
 (ii)by striking There is and inserting the following:  (1)In generalThere is;
 (B)in paragraph (1) (as designated by subparagraph (A)(ii)), in the second sentence, by striking The purpose and inserting the following:  (2)PurposesThe purposes; and
 (C)in paragraph (2) (as designated by subparagraph (B)), by inserting and to provide services to victims of crime after Courts of Indian Offenses; (3)in subsection (b), by inserting and Victim Services after Support each place it appears; and
 (4)in subsection (c), by adding at the end the following:  (7)Make grants for victims of crime in accordance with section 105..
 (c)Grant programThe Indian Tribal Justice Act is amended by inserting after section 104 (25 U.S.C. 3614) the following:
				
					105.Grant program for tribal crime victim services
 (a)Definition of Indian tribeIn this section, the term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (b)DutiesThe Office shall— (1)administer the grant program described in subsection (c); and
 (2)provide planning, research, training, and technical assistance to the programs to be carried out using a grant provided under subsection (c).
							(c)Grant program
 (1)In generalThe Office shall make grants to Indian tribes for the purposes of funding—
 (A)a crime victim compensation program that provides compensation to victims of crime for the services described in subparagraphs (A) through (C) of section 1403(b)(1) of the Victims of Crime Act of 1984 (42 U.S.C. 10602(b)(1));
 (B)services to victims of crime, which may be provided in traditional form or through electronic, digital, or other technological formats, including—
 (i)services provided through subgrants to victim services agencies or departments of tribal governments or nonprofit organizations;
 (ii)domestic violence shelters, rape crisis centers, and child advocacy centers providing services to victims of crime in Indian country or in Alaska Native villages;
 (iii)relocation and transitional housing for victims of crime and family members of victims of crime; (iv)medical care, treatment, and related evaluations arising from the victimization, including—
 (I)emergency medical care and evaluation, nonemergency medical care and evaluation, psychological and psychiatric care and evaluation, and other forms of medical assistance, treatment, or therapy, regardless of the setting in which the services are delivered;
 (II)mental health and crisis counseling, evaluation, and assistance, including outpatient therapy, counseling services, referral to substance abuse treatment, and other forms of specialized treatment; and
 (III)prophylactic treatment to prevent a victim of crime from contracting HIV/AIDS or any other sexually transmitted disease or infection;
 (v)medical equipment, such as wheel chairs, prosthetics, crutches, canes, hearing aids, and eyeglasses, the need for which arises directly from the victimization;
 (vi)legal services, legal assistance services, and legal clinics (including services provided by pro bono legal clinics and practitioners), the need for which arises directly from the victimization;
 (vii)ambulance and other medical transport and emergency response services; (viii)the training and certification of service animals and therapy animals; and
 (ix)forensic interviews, medical evaluations, and forensic medical evidence collection examinations for victims of crime, the need for which arises directly from the victimization;
 (C)the development, establishment, and operation of programs designed to improve the handling of, including the investigation and prosecution of, violent crime cases, particularly cases of child abuse, domestic violence, sexual assault, stalking, human trafficking, and identity theft, in a manner that limits additional trauma to the victims;
 (D)housing for tribal law enforcement officers and other personnel, including victim advocates, whose work is dedicated to providing services to victims of crime;
 (E)the repair, renovation, or rehabilitation of existing facilities used for providing services to victims of crime, including improvements necessary to comply with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.);
 (F)communication devices, as necessary to ensure the safety and security of victims of crime;
 (G)the design, development, purchase, upgrade, improvement, implementation, or support (including training in the use) of technological equipment, hardware, technology platforms, software, or applications used in programs providing or managing services to victims of crime;
 (H)the development or implementation of training, technical assistance, or professional development that improves or enhances the quality of services to victims of crime;
 (I)transportation for victims of crime; (J)grant writing activities for grants described under this subsection;
 (K)administration of the program and services described in this paragraph; (L)activities that impact the delivery and quality of services and justice to victims of crime, including strategies to increase the capacity of Indian tribes to provide services to victims of crime; and
 (M)any other services permitted under a regulation lawfully promulgated by the Attorney General or Secretary in accordance with this Act.
 (2)EligibilityAn Indian tribe seeking a grant under this subsection shall submit to the Office a written victim assistance proposal that includes, at a minimum—
 (A)a description of the need for services and the mission and goals of the activity to be carried out using the grant;
 (B)a description of how amounts received under the grant would be used; (C)the proposed annual budget for the activities for each fiscal year in which amounts received under the grant may be used;
 (D)any qualifications, certifications, or licenses that may be required for individuals involved in administering the program;
 (E)a certification by the Indian tribe that— (i)victims of crime are entitled to the rights and protections described in section 3771(a) of title 18, United States Code, or substantially similar rights and protections under tribal law; and
 (ii)individuals who report crimes are protected by law from retribution and retaliation; (F)a description of any plans or agreements to coordinate crime victim services among Federal, State, local, and tribal governments; and
 (G)any additional information required by the Secretary through written guidance, after consultation with Indian tribes.
 (3)No matching requirementA recipient or subrecipient of a grant under this subsection shall not be required to make a matching contribution for Federal dollars received.
 (4)Annual reportA recipient or subrecipient of a grant under this subsection shall, on an annual basis, submit to the Office a report describing the purpose for which the grant was used, which shall include, at a minimum—
 (A)the purpose for which grant funds were obligated and the amount of funds obligated by the recipient or subrecipient for each purpose, including, on a quarterly basis—
 (i)the amount of grant funds used by the recipient or subrecipient for administrative costs; (ii)the amount of grant funds used by the recipient or subrecipient for direct services; and
 (iii)the amount of grant funds used by the recipient or subrecipient for capital investments; (B)the number of victims served as a result of the grant;
 (C)a description of the types of victims served under a program carried out using the grant, which, for each victim, shall include, at a minimum—
 (i)the alleged crime and injury involved; (ii)whether the victim is an Indian; and
 (iii)other demographic information, including the age, sex, and tribal affiliation of the victim, if applicable;
 (D)the nature and location of the alleged crime involved in each incident, including— (i)whether the crime was committed in Indian country;
 (ii)whether the alleged perpetrator is an Indian; and (iii)the disposition of the incident, including any resulting charge, verdict, fine, fee, penalty, sentence, dismissal, or decision to settle or otherwise not pursue prosecution; and
 (E)all jurisdictions involved in any disposition. (d)Oversight and enforcement authority (1)AuthorityThe Office shall—
 (A)regularly monitor and review grants awarded under subsection (c); and
 (B)conduct investigations and audits— (i)to ensure compliance with all applicable Federal law; and
 (ii)to prevent duplication and redundancy in the awarding of grants under subsection (c). (2)Performance measures and enforceable agreementsThe Office shall ensure that all grants awarded under subsection (c), are subject to performance measures and enforceable agreements that allow for thorough program oversight by the Secretary.
 (3)Compliance reports to CongressFor fiscal year 2017 and each fiscal year thereafter, the Secretary shall submit to the Committee on Indian Affairs of the Senate and the Subcommittee on Indian, Insular and Alaska Native Affairs of the House of Representatives an annual compliance report on all grants awarded under subsection (c).
 (e)Deadline for awarding grantsNot later than 180 days after the date on which funding is made available to carry out this section, the Office shall award all funds available for grants under this section to eligible recipients.
 (f)Availability of grant fundsAny amount awarded under this section that remains unobligated at the end of the fiscal year in which the grant is made may be expended for the purpose for which the grant was made at any time during the 5 succeeding fiscal years, at the end of which period, any unobligated sums shall remain available to the Office for award under this section in the following fiscal year.
 (g)EffectNothing in this section— (1)precludes an Indian tribe from contracting with another Indian tribe or tribal organization for the administration of a program funded under this subsection; or
 (2)prevents multiple Indian tribes or tribal organizations from forming a consortium for any of the purposes described in this subsection.
							(h)Funding
 (1)In generalThe grant program established under this section shall be carried out using funds made available under section 1402(d)(1) of the Victims of Crime Act of 1984 (42 U.S.C. 10601(d)(1)).
 (2)Administrative expensesWith respect to the grant program under this section only, for each fiscal year in which a grant is made or grant funds may be obligated, an amount not to exceed 4 percent of the funds made available to the Office under this section may be used by the Office for administrative expenses, the management and administration of grants made under this section, and training and technical assistance.
 (i)TermThis section shall be effective for— (1)the first fiscal year beginning after the date of enactment of this section; and
 (2)the 9 fiscal years following such year..  (d)Funding for grants for tribal victims of crimeSection 1402(d) of the Victims of Crime Act of 1984 (42 U.S.C. 10601(d)) is amended—
 (1)by inserting before paragraph (2) the following:  (1)Beginning on October 1, 2015, and each fiscal year thereafter for a period of 10 fiscal years, 5 percent of the total amount in the Fund available for obligation during a fiscal year shall be made available to the Secretary of the Interior to make grants under section 105 of the Indian Tribal Justice Act.; and
 (2)in paragraph (3)(A), in the matter preceding clause (i), by striking paragraph (2) and inserting paragraphs (1) and (2). 3.Regulations regarding Indian tribes (a)Existing regulationsAny regulation, rule, or guidance promulgated by the Attorney General or the Secretary of the Interior before the date of enactment of this Act shall have no force or effect with respect to section 105 of the Indian Tribal Justice Act, as added by section 2.
			(b)Negotiated rulemaking
 (1)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of the Interior, in consultation with Indian tribes (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)) and through notice and comment rulemaking, shall promulgate final regulations carrying out section 105 of the Indian Tribal Justice Act, as added by section 2.
 (2)RequirementsThe Secretary of the Interior shall ensure that— (A)not fewer than 2 Indian tribes from each Bureau of Indian Affairs region participate in the consultation; and
 (B)small, medium, and large land-based Indian tribes are represented.  1.Short titleThis Act may be cited as the Securing Urgent Resources Vital to Indian Victim Empowerment Act or the SURVIVE Act.
		2.Tribal victims of crime
 (a)DefinitionsSection 3 of the Indian Tribal Justice Act (25 U.S.C. 3602) is amended— (1)in paragraph (3), by striking The term and inserting Except as provided in section 105, the term;
 (2)in paragraph (5), by inserting and Victim Services after Support; (3)by adding at the end the following:
					
 (9)Victim of crimeThe term victim of crime means a person that has suffered direct physical, emotional, or pecuniary harm as a result of the commission of a crime.;
 (4)by redesignating paragraphs (3) through (9) as paragraphs (5) through (11), respectively; and (5)by inserting after paragraph (2) the following:
					
 (3)IndianThe term Indian means a member of an Indian tribe. (4)Indian countryThe term Indian country has the meaning given the term in section 1151 of title 18, United States Code..
 (b)Office of Tribal Justice Support and Victims ServicesSection 101 of the Indian Tribal Justice Act (25 U.S.C. 3611) is amended—
 (1)in the section heading, by inserting and Victim Services after Support; (2)in subsection (a)—
 (A)in the first sentence— (i)by inserting and Victim Services after Support; and
 (ii)by striking There is and inserting the following:  (1)In generalThere is;
 (B)in paragraph (1) (as designated by subparagraph (A)(ii)), in the second sentence, by striking The purpose and inserting the following:  (2)PurposesThe purposes; and
 (C)in paragraph (2) (as designated by subparagraph (B)), by inserting and to provide services to victims of crime after Courts of Indian Offenses; (3)in subsection (b), by inserting and Victim Services after Support each place it appears;
 (4)in subsection (c), by adding at the end the following:  (7)Make grants for victims of crime in accordance with section 105.; and
 (5)in subsection (e)(1), in the first sentence of the matter preceding subparagraph (A), by inserting and timely notice regarding technical assistance and training resources and activities of the Office before the period at the end.
 (c)Grant programThe Indian Tribal Justice Act is amended by inserting after section 104 (25 U.S.C. 3614) the following:
				
					105.Grant program for tribal crime victim services and compensation
 (a)DefinitionsIn this section: (1)Immediate family memberThe term immediate family member has the meaning given the term in section 115(c) of title 18, United States Code.
 (2)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (3)Personally identifying informationThe term personally identifying information has the meaning given the term personally identifying information or personal information in section 40002(a) of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)). (b)DutiesThe Office shall—
 (1)administer the grant program described in subsection (c); and (2)provide planning, research, training, and technical assistance to grant recipients for grants provided under subsection (c).
							(c)Grant program
 (1)In generalOn an annual basis, the Office shall make competitive grants to Indian tribes for the purposes of funding—
 (A)a crime victim compensation program, administered by 1 or more Indian tribes, that provides compensation to victims of crime and survivors of victims of crime in accordance with paragraphs (1), (2), (6)(A), (7), and (8) of subsection (b) and subsections (c) and (e) of section 1403 of the Victims of Crime Act of 1984 (42 U.S.C. 10602), on the condition that any reference to a State or a jurisdiction of a State in those subsections shall be considered a reference to an Indian tribe or the jurisdiction of an Indian tribe;
 (B)services to victims of crime, which may be provided in traditional form or through electronic, digital, or other technological formats, including—
 (i)services provided through subgrants to victim services agencies or departments of tribal governments or nonprofit organizations;
 (ii)domestic violence shelters, rape crisis centers, and child advocacy centers providing services to victims of crime in Indian country or in Alaska Native villages;
 (iii)relocation and transitional housing for victims of crime and immediate family members of victims of crime;
 (iv)medical care, treatment, and related evaluations arising from the victimization, including— (I)emergency medical care and evaluation, nonemergency medical care and evaluation, psychological and psychiatric care and evaluation, and other forms of medical assistance, treatment, or therapy, regardless of the setting in which the services are delivered;
 (II)mental health and crisis counseling, evaluation, and assistance, including outpatient therapy, counseling services, substance abuse treatment, and other forms of specialized treatment, including intervention and prevention services; and
 (III)prophylactic treatment to prevent a victim of crime from contracting HIV/AIDS or any other sexually transmitted disease or infection;
 (v)medical equipment, such as wheel chairs, prosthetics, crutches, canes, hearing aids, and eyeglasses, the need for which arises directly from the victimization;
 (vi)legal services, legal assistance services, and legal clinics (including services provided by pro bono legal clinics and practitioners), the need for which arises directly from the victimization;
 (vii)ambulance and other medical transport and emergency response services; (viii)the training and certification of service animals and therapy animals; and
 (ix)forensic interviews, medical evaluations, and forensic medical evidence collection examinations for victims of crime, the need for which arises directly from the victimization;
 (C)the development, establishment, coordination, and operation of programs designed to improve the handling of, including the investigation and prosecution of, violent crime cases, particularly cases of child abuse, domestic violence, sexual assault, stalking, human trafficking, and identity theft, in a manner that limits additional trauma to the victims;
 (D)housing for law enforcement officers and other personnel, including victim advocates, whose work is dedicated to providing services to victims of crime in Indian country or Alaska Native villages;
 (E)the repair, renovation, or rehabilitation of existing facilities used for providing services to victims of crime, including improvements necessary to comply with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.);
 (F)communication devices, as necessary to ensure the safety and security of victims of crime;
 (G)the design, development, purchase, upgrade, improvement, implementation, or support (including training in the use) of technological equipment, hardware, technology platforms, software, or applications used in programs providing or managing services to victims of crime;
 (H)the development or implementation of training, technical assistance, or professional development that improves or enhances the quality of services to victims of crime, including coordination between healthcare, education, and justice systems;
 (I)transportation for victims of crime; (J)grant writing activities for grants described under this section;
 (K)administration of the program and services described in this section; (L)activities that impact the delivery and quality of services to victims of crime, including strategies to increase the capacity of Indian tribes to provide services to victims of crime; and
 (M)any other services permitted under a regulation lawfully promulgated by the Secretary in accordance with this Act.
 (2)EligibilityAn Indian tribe seeking a grant under this section shall, in response to a request for proposal, submit to the Office a written proposal for victim services and compensation grants, which shall include—
 (A)a description of the need for services or compensation and the mission and goals of the activity to be carried out using the grant;
 (B)a description of how amounts received under the grant would be used; (C)the proposed annual budget for the activities for each fiscal year in which amounts received under the grant may be used;
 (D)any qualifications, certifications, or licenses that may be required for individuals involved in administering the program;
 (E)a certification by the Indian tribe that, under the law of that Indian tribe or the law of a State to which the Act of August 15, 1953 (67 Stat. 588, chapter 505) (commonly known as Public Law 280) applies—
 (i)victims of crime are entitled to the rights and protections described in section 3771(a) of title 18, United States Code, or substantially similar rights and protections; and
 (ii)individuals who report crimes are protected by law from retribution and retaliation; (F)a description of any plans or agreements to coordinate crime victim services among Federal, State, local, and tribal governments; and
 (G)any additional information required by the Secretary through written guidance, after consultation with Indian tribes.
 (3)No matching requirementA recipient or subrecipient of a grant under subsection (c) shall not be required to make a matching contribution for Federal dollars received.
 (4)Annual reportA recipient of a grant under this subsection shall, on an annual basis, submit to the Office an itemized budget with a report describing the purpose for which the grant was used, which shall include—
 (A)the purpose for which grant funds were obligated and the amount of funds obligated by the recipient or subrecipient for each purpose, including, on a quarterly basis—
 (i)the amount of grant funds used by the recipient or subrecipient for administrative and operational costs;
 (ii)the amount of grant funds used by the recipient or subrecipient for direct services; and (iii)the amount of grant funds used by the recipient or subrecipient for compensation;
 (B)the number of victims served as a result of the grant; (C)a description, in the aggregate, of the types of victims served, including—
 (i)the alleged crime and injury involved; (ii)whether the victim is an Indian; and
 (iii)the age, sex, and tribal affiliation of the victim, if applicable; and
 (D)a description, in the aggregate, of the general nature and location of the alleged crimes involved, including—
 (i)whether the crime was committed in Indian country or an Alaska Native village; (ii)whether the alleged perpetrator is an Indian;
 (iii)the disposition of the incident; and (iv)all jurisdictions involved in any disposition.
									(d)Protection of crime victim confidentiality and privacy
 (1)Annual reportsIn order to ensure the safety of victims of crime and immediate family members of victims of crime, recipients and subrecipients of grants under this section shall protect the confidentiality and privacy of individuals receiving services from the recipient of the grant.
							(2)Nondisclosure
 (A)In generalSubject to paragraphs (3) and (4), a recipient or subrecipient of a grant under this section shall not disclose, reveal, or release any personally identifying information collected in connection with any service requested, used, or denied through a program of the recipient or require the release of personally identifying information as a condition of eligibility for the services provided by the grantee—
 (i)regardless of whether the information has been encoded, encrypted, hashed, or otherwise protected; and
 (ii)subject to subparagraph (B) and the condition that consent for release may not be given by an abuser of the minor, an abuser of a parent or guardian of a minor, or an incapacitated person, absent the informed, written, reasonably time-limited consent of—
 (I)the individual about whom information is sought; (II)in the case of an emancipated minor, the minor and the parent or guardian; or
 (III)in the case of legal incapacity, a court-appointed guardian. (B)Certain minors and other individualsIf a minor or individual with a legally appointed guardian may lawfully receive services without the consent of a parent or guardian, that minor or individual may consent to the release of information under subparagraph (A)(ii) without the additional consent of a parent or guardian.
 (3)ReleaseIf the release of information described in paragraph (2) is compelled by a statutory or court mandate, a recipient or subrecipient of a grant under this section shall—
 (A)make reasonable attempts to provide notice to victims of crime affected by the disclosure of information; and
 (B)take steps necessary to protect the privacy and safety of the individuals affected by the release of the information.
 (4)Information sharingA recipient or subrecipient of a grant under this section may share— (A)data in the aggregate that is not personally identifying information regarding services to clients and demographics in order to comply with Federal, State, tribal, or territorial reporting, evaluation, or data collection requirements;
 (B)court-generated and law enforcement-generated information contained in secure, governmental registries for protection order enforcement purposes; and
 (C)law enforcement-generated and prosecution-generated information necessary for law enforcement and prosecution purposes.
 (5)Statutorily mandated reports of abuse or neglectNothing in this subsection prohibits a recipient or subrecipient of a grant under this section from reporting suspected abuse or neglect.
							(6)Congressional oversight
 (A)In generalNothing in this subsection prevents the Secretary from disclosing grant activities authorized by this section to the Committee on Indian Affairs of the Senate and the Subcommittee on Indian, Insular and Alaska Native Affairs of the House of Representatives.
 (B)RequirementsA disclosure under subparagraph (A) shall protect confidentiality and omit personally identifying information.
 (7)Confidentiality assessment and assurancesA recipient or subrecipient of a grant under this section shall document compliance with the confidentiality and privacy requirements of this subsection.
							(e)Oversight and enforcement authority
 (1)AuthorityThe Secretary shall— (A)regularly monitor and review grants awarded under subsection (c), which shall include evaluation of quarterly financial reports for victim services and compensation grants; and
 (B)conduct investigations and audits— (i)to ensure compliance with all applicable Federal law; and
 (ii)to prevent duplication and redundancy in the awarding of grants under subsection (c). (2)Performance measures and enforceable agreementsThe Secretary shall ensure that all grants awarded under subsection (c) are subject to performance measures and enforceable agreements that allow for thorough program oversight.
 (3)Compliance reports to CongressFor fiscal year 2017 and each fiscal year thereafter, the Secretary of the Interior shall submit to the Committee on Indian Affairs of the Senate and the Subcommittee on Indian, Insular and Alaska Native Affairs of the House of Representatives an annual compliance report on all grants awarded under subsection (c).
							(f)Timelines
 (1)Negotiated rulemakingNot later than 60 days after the date of enactment of this section, the Secretary shall publish a notice in the Federal Register to initiate the negotiated rulemaking described in section 3(b) of the Securing Urgent Resources Vital to Indian Victim Empowerment Act, which shall be completed not later than 180 days after that publication.
 (2)Request for proposalNot later than 60 days after the negotiated rulemaking described in paragraph (1) is complete, the Secretary shall publish a request for proposal in the Federal Register for grants under this section.
 (3)Required disbursalBeginning in the first full fiscal year succeeding the date of enactment of this section, and in each fiscal year thereafter for a period of 10 years, the Office shall disburse competitive grants to Indian tribes in accordance with this Act not later than 120 days after October 1 of each year.
 (g)Availability of grant fundsAny amount awarded under this section that remains unobligated at the end of the fiscal year in which the grant is made may be expended for the purpose for which the grant was made at any time during the 5 succeeding fiscal years, at the end of which period, any unobligated sums shall remain available to the Office for award under this section in the following fiscal year.
 (h)EffectNothing in this section— (1)precludes an Indian tribe from contracting for the administration of a program or activity funded under this Act; or
 (2)prevents multiple Indian tribes or tribal organizations from forming a consortium for any of the purposes described in this Act.
							(i)Funding
 (1)In generalThe grant program established under this section shall be carried out using funds made available under section 1402(d)(1) of the Victims of Crime Act of 1984 (42 U.S.C. 10601(d)(1)).
 (2)Administrative expensesWith respect to the grant program under this section only, for each fiscal year in which a grant is made or grant funds may be obligated, an amount not to exceed 4 percent of the funds made available to the Office under this section may be used by the Office for administrative expenses, the management and administration of grants made under this section, and training and technical assistance.
 (j)TermThis section shall be effective for— (1)the first fiscal year beginning after the date of enactment of this section; and
 (2)the 9 fiscal years following such year..  (d)Funding for grants for tribal victims of crimeSection 1402(d) of the Victims of Crime Act of 1984 (42 U.S.C. 10601(d)) is amended—
 (1)by inserting before paragraph (2) the following:  (1)Beginning on October 1, 2015, and each fiscal year thereafter for a period of 10 fiscal years, 5 percent of the total amount in the Fund available for obligation during a fiscal year shall be made available to the Secretary of the Interior to make grants under section 105 of the Indian Tribal Justice Act.; and
 (2)in paragraph (3)(A), in the matter preceding clause (i), by striking paragraph (2) and inserting paragraphs (1) and (2). 3.Regulations regarding Indian tribes (a)Existing regulationsAny regulation, rule, or guidance promulgated by the Attorney General or the Secretary of the Interior before the date of enactment of this Act shall have no force or effect with respect to section 105 of the Indian Tribal Justice Act, as added by section 2.
			(b)Negotiated rulemaking
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of the Interior, in consultation with Indian tribes (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b) and through notice and comment rulemaking, shall promulgate final regulations carrying out section 105 of the Indian Tribal Justice Act, as added by section 2.
 (2)RequirementsThe Secretary of the Interior shall ensure that— (A)not fewer than 2 Indian tribes from each Bureau of Indian Affairs region participate in the consultation; and
 (B)small, medium, and large land-based Indian tribes are represented.December 3, 2015Reported with an amendment